Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 08, 2019

The Court of Appeals hereby passes the following order:

A19A2258. JOY BARLOW v. THOMAS J. MORRISON et al.

      Joy Barlow filed a medical malpractice action against several defendants. On
January 11, 2019, the trial court granted summary judgment to defendants Thomas
J. Morrison, M.D., and Polaris Spine & Neurosurgery Center P.C. f/k/a Peachtree
Neurosurgery, P.C. The case proceeded against the remaining defendants, Justin G.
Ford, M.D., and Northside Anesthesiology Consultants, LLC and was set for trial. On
April 22, 2019, Barlow voluntarily dismissed her claims against the remaining
defendants without prejudice. On May 8, 2019, she appealed from her voluntary
dismissal. We lack jurisdiction.
      Barlow purports to appeal from her voluntary dismissal as a “final judgment”
within the meaning of OCGA § 5-6-34 (a) (1). She also seeks review of the trial
court’s partial grant of summary judgment on January 11, 2019. But “a voluntary
dismissal is not a decision or judgment that a plaintiff may appeal.” Torres v. Elkin,
317 Ga. App. 135, 139 (1) (730 SE2d 518) (2012); accord Waye v. Continental
Special Risks, 289 Ga. App. 82, 84 (656 SE2d 150) (2007); Studdard v. Satcher,
Chick, Kapfer, Inc., 217 Ga. App. 1, 3 (456 SE2d 71) (1995). This is so because a
voluntary dismissal is not a judgment or order by the trial court and because “one
cannot complain of a judgment, order, or ruling that his own procedure or conduct
procured or aided in causing.” Studdard, 217 Ga. App. at 2-3 (punctuation omitted).
Moreover, a voluntary dismissal cannot be used as a vehicle for obtaining appellate
review of rulings entered by the trial court more than 30 days from the filing of the
notice of appeal. Waye, 289 Ga. App. at 84.
     For these reasons, this Court is without jurisdiction to entertain Barlow’s
appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/08/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.